Title: From George Washington to George Ball, 17 March 1799
From: Washington, George
To: Ball, George



Sir
Mount Vernon 17th March 1799.

It is somewhat singular, that instead of receiving Three hundred and three pounds in April of the last year, as per agreement for the land I sold you (lying in Gloucester County of this State) that I should never have seen, nor heard a tittle from you, respecting this payment, at the time it became due, nor since for near a year.
The first Instalment of the residue will become due the 10th of next month, & I beg you to be assured that I am in real want of the money; and that it was the want of money alone, which had induced me to part with this, and other landed property, which I have always considered as the most secure, and ultimately the most valuable, of any in this Country.
I shall expect to see, or hear from you to good effect, by the day abovementioned. I am—Sir Your Hble Servant

Go: Washington

